ACCEPTED
                                                                                                                                               06-15-00059-CV
Appellate Docket Number: 06-15-00059-CV                                                                                             SIXTH COURT OF APPEALS
                                                                                                                                          TEXARKANA, TEXAS
                                Frankie Marie Miller, Individually and as Representative of the Estate ofT.J. Miller                     8/31/2015 12:00:00 AM
Appellate Case Style:
                                                                                                                                              DEBBIE AUTREY
                                                                                                                                                        CLERK
                          Vs.
                                Janie Mullen, as Personal Representative of the Estate of John B Mullen, M.D.
                                                                         "


Companion Case No.:
                                                                                                                       FILED IN
                                                                                                                6th COURT OF APPEALS
                                                                                                                  TEXARKANA, TEXAS
                                                                                                                8/31/2015 8:41:00 AM
Amended/corrected statement:                           DOCKETING STATEMENT (Civil)
                                                                                                                    DEBBIE AUTREY
                                                Appellate Court: 6th Court of Appeals                                   Clerk
                                           (to be filed in the court of appeals upon perfection of appeal under 'I'RAP 32)

I. Appellant                                                                   II. Appellant Attorney(s)
~   Person    0   Organization (choose one)                                   D        Lead Attorney
                                                                               First Name:        Charles "Chad"
First Name:       Frankie                                                      Middle Name:

Middle Name: Marie                                                             Last Name:         Baruch

Last Name:        Miller                                                       Suffix:

Suffix:                                                                        Law Firm Name: Law Office of Chad Baruch
                                                                              Address I:          320 I Main Street
ProSe:    0
                                                                              Address 2:
                                                                              City:               Rowlett
                                                                              State:      Texas                         Zip+4:   75088
                                                                              Telephone:          (972) 412-7192             ext.
                                                                              Fax:        (972) 412-4028
                                                                              Email:      baruchesq@aol.com
                                                                              SBN:        01864300

IJI. Appellee                                                                  IV. Appellee Attorney(s)

~ Person       00rganization (choose one)                                     D        Lead Attorney
                                                                              First Name:         Russell
First Name:       Janie                                                       Middle Name:        w.
Middle Name:                                                                  Last Name:          Schell
Last Name:        Mullen                                                      Suffix:
Suffix:                                                                       Law Firm Name: Schell Cooley, LLP
ProSe:    0                                                                   Address I:          15455 Dallas Parkway, Suite 550
                                                                              Address 2:
                                                                              City:               Addison
                                                                              State:      Texas                         Zip+4:   75001
                                                                              Telephone:          (214) 665-2000             ext.
                                                                              Fax:        (214) 754-0060
                                                                              Email:      rschell@schellcooley .com
                                                                              SBN:        17736800
                                                                   Page 1 of?
V. Perfection Of Appeal And Jurisdiction

 Nature of Case (Subject matter or type of case): Professional Malpractice

 Date order or judgment signed: June 8, 2015                              Type of judgment: Summary Judgment
 Date notice of appeal filed in trial court: August 28,2015
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order: DYes ~?<:]No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):            D Yes ~?<:] No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):           DYes ~No

Permissive? (See TRAP 28.3):                   DYes ~?<:]No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                       D Yes ~?<:]No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          DYes ~?<:] No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?            D Yes I?<:] No
Judgment or order disposes of all parties and issues: ~?<:] Yes D No
Appeal from final judgment:                                 ~?<:]Yes D No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?        D Yes I?<:] No

VL Actions Extending Time To Perfect Appeal

Motion for New Trial:               ~?<:]Yes   D No                 If yes, date filed: June 30,2015

Motion to Modify Judgment:          DYes       ~?<:]   No           If yes, date filed:
Request for Findings of Fact        DYes ~?<:] No                   If yes, date filed:
and Conclusions of Law:
                                    DYes       ~?<:]   No           If yes, date filed:
Motion to Reinstate:
                                    DYes ~?<:] No                   If yes, date filed:
Motion under TRCP 306a:
Other:                              DYes       ~?<:]   No

If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:    DYes ~?<:] No                   If yes, date filed:

Contest filed in trial court:      DYes D No                       If yes, date filed:

Date ruling on contest due:

Ruling on contest: D Sustained          D Overruled                Date of ruling:

                                                                    Page 2 of7
~--------------------------------------------------------------------------
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?     DYes c>:g No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

Court:     76th District Court                                      Clerk's Record:
County: Titus                                                       Trial Court Clerk:    c>:g District D County
Trial Court Docket Number (Cause No.): 36865                        Was clerk's record requested?       c>:g Yes   D No

                                                                    If yes, date requested: August 28,2015
Trial Judge (who tried or disposed of case):                        If no, date it will be requested:
First Name:       Danny                                             Were payment arrangements made with clerk?
Middle Name:                                                                                                 DYes c>:gNo Dlndigent
Last Name:        Woodson
                                                                    (Note: No request required under TRAP 34.S(a),(b))
Suffix:
Address I:         P.O. Box492
Address 2:
City:              Mount Pleasant
State:    Texas                       Zip+ 4: 75456
Telephone:     (903) 577-6721           ext.
Fax:      (903) 577-6719
Email:




Reporter's or Recorder's Record:

Is there a reporter's record?          c>:gYes D   No
Was reporter's record requested?       c>:gYes D No

Was there a reporter's record electronically recorded? DYes c>:g No
If yes, date requested: August 28, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? DYes D No Dlndigent




                                                             Page 3 of 7
 ~     Court Reporter                     0 Court Recorder
0 Official                                0 Substitute



First Name:        Cresta
Middle Name:
Last Name:         Lefevre
Suffix:
Address I:         P.O. Box 1617
Address 2:
City:              Mount Pleasant
State:     Texas                       Zip+ 4: 75456
Telephone:      (903) 285-4035           ext.
Fax:
Email:     cmflefevre@yahoo.com

X. Supersedeas Bond
Supersedeas bond filed:0Yes ~ No                Ifyes, date filed:

Will file: 0 Yes ~ No


XI. Extraordinary Relief

Will you request extraordinary relief(e.g. temporary or ancillary relief) from this Court?        0 Yes ~No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the lst, 2nd, 4th, 5th, 6th, 8th, 9th, lOth, lith, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                     0 Yes~ No

If no, please specity:Previously mediated
Has the case been through an ADR procedure?          ~Yes     0 No
If yes, who was the mediator? Dan Marley
What type of ADR procedure? Mediation
At what stage did the case go through ADR?          ~Pre-Trial       0   Post-Trial   0   Other
If other, please specifY:
Type of case? Professional Malpractice
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Propriety of summary judgment; existence of fact issue


How was the case disposed of?        Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Take-nothing
lfmoney judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                     Page 4 of 7
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specifY:



Will you challenge this Court's jurisdiction?      DYes     IZJ No
Does judgment have language that one or more parties "take nothing"?         IZJ   Yes D No
Does judgment have a Mother Hubbard clause? DYes            IZJ No
Other basis for finality?   Disposal of all claims and parties; statement judgment disposes of entire case
Rate the complexity of the case (use 1 for least and 5 for most complex):      D I D 2        IZJ   3 D 4 D 5
Please make my answer to the preceding questions known to other parties in this case.               IZJ Yes   D No
Can the parties agree on an appellate mediator? DYes        IZJ No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                        Fax                     Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:




XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                     Trial Court:

  Style:

     Vs.




                                                               Page 5 of 7
XIV. PrQ Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above. in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria. including the financial means of the appellant or appellee. !fa case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?             D Yes l2'J No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? DYes l2'J No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the infonnation used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            DYes l2'J No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at hllp>     <hJll..>.!Jh._,_~o' po,...:rty-IJ(II""lO\\.Tt) ..-.. hlilll.


Are you willing to disclose your financial circumstances to the Pro Bono Committee? DYes l2'J No
If yes, please attach an Affidavit of lndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http: \\ '' '' .tc,~app.llrg. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sough~ and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature


         CV------
Signature of counsel (or prose party)                                                    Date:             August 31,2015



Printed Name: Charles 11 Chad11 Baruch                                                   State Bar No.:    01864300



Electronic Signature: is/Chad Baruch
    (Optional)




                                                              Page 6 of?
                                                                              .

XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on August 31,2015


          CVt-
Signature of counsel (or prose party)                                      Electronic Signature: is/Chad Baruch
                                                                                  (Oplional)

                                                                          State Bar No.:       01864300
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                            (I) the date and manner of service;
                            (2) the name and address of each person served, and
                            (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:      August 31,2015
Manner Served: Email

First Name:       Russell

Middle Name:      W.

Last Name:        Schell
Suffix:
Law Firm Name: Schell Cooley, LLP

Address I:        15455 Dallas Parkway, Suite 550
Address 2:

City:             Addison
State     Texas                      Zip+4:    75001

Telephone:        (214) 665-2000     ext.

Fax:      (214) 754-0060
Email:    rschell@schellcooley.com

If Attorney. Representing Party's Name: Appellee Janie Mullens




                                                               Page 7 of7